Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-18, 22, 24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gunawan et al (U.S Patent 9,884,986) (“Gunawan”) in view of Kohr et al (U.S Pub 2013/0062053) (“Kohr”).
Regarding Claim 1, Gunawan discloses a method for enhancing oil production from an oil well having paraffin deposits therein (Abstract; Col 2, lines 7-17), the method comprising:
(1) applying one or more solvents, one or more surfactants, one or more chelating agents, and, optionally, one or more ammonium salts and/or co-surfactants, to the oil well; and, optionally, immediately thereafter (Col 2, lines 11-56),

injecting the basic composition into the well either immediately prior to or immediately after injecting an acid solution into the well (Col 6, lines 14-67; Col 7, lines 11-25), wherein the basic composition and the acid react to cause a release of carbon dioxide gas inside the well;
injecting brine or water into the well; and, immediately thereafter (Col 6, lines 11-43),
(3) injecting a plugging composition into the well (Abstract; Col 7, lines 11-33).
Gunawan, however, fails to expressly disclose wherein the basic composition includes one or more yeast fermentation products.

Kohr teaches the methods above by including one or more yeast fermentation products (Abstract; [0008]; Page 3, paragraphs [0025]-[0030]; Page 4, paragraphs [0037]-[0046]) for the purpose of providing microbes for metabolic pathways downhole in order to enhance the recovery of petroleum oil from underground reservoirs (Abstract; Page 4, paragraph [0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gunawan to include one or more yeast fermentation products, as taught by Kohr, because doing so would help provide microbes for metabolic pathways downhole in order to enhance the recovery of petroleum oil from underground reservoirs.

	Regarding Claim 2, Gunawan discloses the method of claim 1, wherein (1) improves oil production from the well by liquefying or dissolving solid paraffin deposits, dispersing and/or 

	Regarding Claim 3, Gunawan discloses the method of claim 1, wherein the one or more solvents, one or more surfactants, one or more yeast fermentation products, one or more chelating agents, and, optionally, one or more ammonium salts and/or co-surfactants of (1) are pre-mixed in water and/or brine fluid outside of the well and injected into the well as one liquid mixture (Col 2, lines 11-56).

	Regarding Claim 4, Kohr teaches the method of claim 1, wherein the one or more yeast fennentation products of (1) comprise a first yeast fermentation product comprising cultivated Wickerhamomyces J:\LOC\193XCI\PTO\371-PrelAmend.doc/rfz4Docket No. LOC.193XC1 anomalus, Starmerella bombicola, or Meyerozyma guilliermondii, and/or growth by-products thereof, and wherein the one or more solvents and the one or more surfactants of (1) are not produced by the yeasts of the first yeast fermentation product (Abstract; [0008]; Page 3, paragraphs [0025]-[0030]; Page 4, paragraphs [0037]-[0046]).

	Regarding Claim 5, Gunawan discloses the method of claim 1, wherein the one or more solvents of (1) are selected from isoamyl acetate, primary amyl acetate, d-limonene, dipentene, turpentine, and/or isopropyl alcohol (Col 6, lines 21-67).

	Regarding Claim 6, Gunawan discloses the method of claim 1, wherein the one or more surfactants of (1) are biosurfactants (Col 5, lines 50-67).

	Regarding Claim 7, Gunawan discloses the method of claim 6, wherein the biosurfactants are glycolipids, lipopeptides, fatty acid ester compounds, flavolipids, phospholipids, high-molecular-weight biopolymers, lipoproteins, lipopolysaccharide-protein complexes, and/or polysaccharide- protein-fatty acid complexes (Col 2, lines 35-56; Col 5, lines 51-60; Col 6, lines 38-56).

	Regarding Claim 8, Gunawan discloses the method of claim 7, wherein the glycolipids are rhamnolipids, rhamnose-d- phospholipids, trehalose lipids, trehalose dimycolates, trehalose monomycolates, mannosylerythritol lipids, cellobiose lipids, ustilagic acid, lactonic sophorolipids, and/or acidic sophorolipids (Col 2, lines 35-56; Col 5, lines 51-60; Col 6, lines 38-56).

	Regarding Claim 9, Gunawan discloses the method of claim 7, wherein the lipopeptides are surfactin, iturin, fengycin, arthrofactin, viscosin, amphisin, syringomycin, and/or lichenysin (Col 2, lines 35-56; Col 5, lines 51-60; Col 6, lines 38-56).

	Regarding Claim 10, Gunawan discloses the method of claim 6, wherein the one or more biosurfactants are fatty acid ester compounds having the following chemical formula (as illustrated on Page 4 of the Claims document dated 02/14/2021):
	wherein J:\LOC\193XC I\PTO\371-PrelAmend.doc/rfz5Docket No. LOC.193XC1 R1=C6 to C22 saturated or unsaturated hydrocarbon, or an epoxide, or cyclopropane thereof YI=H, C1-C5 hydrocarbon, or hydroxyl at any position along RI Y2=H, C1-C5 hydrocarbon, or hydroxyl at any position along RI Y3=H, CI-C5 hydrocarbon, or hydroxyl at 2 Y4=H, CI-CS hydrocarbon, or hydroxyl at any position along R2 R2=CI-CI0 saturated or unsaturated, branched or unbranched, hydrocarbon (Col 2, lines 35-56; Col 4, lines 1-60; Col 5, lines 51-60; Col 6, lines 38-56).

	Regarding Claim 11, Gunawan discloses the method of claim 10, wherein the fatty acid ester compounds are oleic fatty acid ethyl esters and/or oleic fatty acid methyl esters (Col 2, lines 18-56; Col 5, lines 51-60; Col 6, lines 38-56).

	Regarding Claim 14, Gunawan discloses the method of claim 6, wherein the biosurfactants are in purified form (Col 2, lines 35-56; Col 5, lines 51-60; Col 6, lines 38-56).

	Regarding Claim 15, Gunawan discloses the method of claim 1, wherein the one or more optional ammonium salts of (1) comprise ammonium hydroxide and/or monoammonium phosphate (Col 6, lines 1-21 and lines 31-64).

	Regarding Claim 16, Gunawan discloses the method of claim 1, wherein the one or more chelators of (1) are selected from EDTA, citric acid, sodium citrate, and a mixture thereof (Abstract; Col 6, lines 1-21 and lines 31-64).

	Regarding Claim 17, Gunawan discloses the method of claim 1, wherein (2) occurs about 60 minutes or less after (1) (Abstract; Col 3, lines 1-31).



	Regarding Claim 22, Gunawan discloses the method of claim 1, wherein the acid solution of (2) comprises 25-35% citric acid (Col 1, lines 15-28; Col 2, lines 35-56; Col 6, lines 12-14 and lines 38-63).

	Regarding Claim 24, Gunawan discloses the method of claim 1, wherein brine or water of (2) has a pH of 3.0 or below, thus obviating the need for the acid solution (Col 1, lines 15-28; Col 2, lines 35-56; Col 6, lines 12-14 and lines 38-63).

	Regarding Claim 25, Gunawan discloses the method of claim 1, wherein the plugging composition of (3) comprises sodium alginate, xanthan gum or guar gum (Abstract; Col 7, lines 11-33).

	Regarding Claim 28, Gunawan discloses the method of claim 1, used to supplement and/or enhance an existing chemical, thermal and/or mechanical method of enhancing oil recovery (Abstract; Col 2, lines 7-17; Col 7, lines 11-39).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Gopal et al (U.S Pub 2018/0282608) – discloses compositions and methods for removal of deposits from wellbore surfaces.  The deposits include heavy hydrocarbon materials and finely divided inorganic solids wherein the corrosion inhibitor includes morpholine (Abstract; Page 1, paragraphs [0011] and [0012]).
	Dwarakanath et al (U.S Pub 2017/0044424) – discloses mixtures of carbon length alcohol chains (such as guerbet alcohols) that can be used to produce surfactants downhole in order to enhanced oil recovery (Abstract; Page 1, paragraph [0002]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        



/ZAKIYA W BATES/Primary Examiner, Art Unit 3674